DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 5 recites “wherein the fluid includes hydraulic fluid.” This is not described in the disclosure in a way commensurate with what is being claimed such that one of ordinary skill in the art would have been able to construct the device without undue experimentation in light of both the disclosure and state of the art.  Claim 1 recites “second piston draws a fluid into the second cylinder.” As per applicant’s disclosure in ¶ [0089] to [0090], the “fluid” being discussed is the “non-compressible” fluid which is included within the pressure accumulator within a “pressure tank” that is divided from other fluids by a membrane 138. This non-compressible fluid is not the same as the fluid which is being sent to the cylinders. This is further shown in applicant’s disclosure in Figs. 41 and 42. While the fluid in the pressure accumulator may include fluid that is sent between cylinders and the non-compressible fluid, the fluid which is being sent between cylinders does not contain non-compressible fluid. Thus, the claim reciting “the fluid includes hydraulic fluid” is indefinite and incorrect as claim 1’s fluid (“a fluid” and the only fluid) performs “movement of the second piston draws a fluid into the second cylinder via a fluid inlet,” this is not “some of the fluid” or “a compressible portion of the accumulator fluid” is this simply “the fluid.” And clearly, a non-compressible fluid is not drawn through an inlet in the second cylinder.
Applicant has argued that this claim is not indefinite, and is instead intended to be claimed this way as their device is “capable of” pumping a non-compressible fluid. However, the disclosure never makes such a claim to it being done nor to how it would pump the non-compressible fluid between cylinders when it is disclosed to be separated within the pressure accumulator. The non-compressible (i.e. hydraulic) fluid  described in ¶ [0090].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scuderi et al (US 2007/0157894).
Regarding claim 1, Scuderi discloses an internal combustion (Abstract and Title) engine comprising: a first piston 24 reciprocatingly disposed in a first cylinder 14; a combustion chamber 25 fluidly coupled with the first cylinder (Fig. 2, shown); an ignition source 72 at least partially disposed within the combustion chamber (Fig. 2, shown); an intake valve 50 providing selective fluid communication between an intake system and the combustion chamber (Fig. 2, shown valve 50 controlling flow from the intake via the cylinder 16) ; an exhaust valve 54 providing selective fluid communication between an exhaust system and the combustion chamber (Fig. 1-3, shown); a second piston 26 reciprocatingly disposed within a second cylinder, wherein reciprocating movement of the second piston draws a fluid into the second cylinder via a fluid inlet and expels the fluid from the second cylinder via a fluid outlet 38 (Figs. 1-3, fluid exits the second cylinder 16 into a passage which enters the first cylinder 14) wherein the second piston 26 does not effectuate fluid transfer between the second cylinder 16 and the combustion chamber 25 (Fig. 1 and ¶ [0059] to [0061], the second cylinder 16 pressurizes fluid and effectuates its transfer to the pressure accumulator where it is stored, then the valve 50 and piston 24 effectuate transfer of the fluid from the pressure accumulator intot he combustion chamber 25); a pressure accumulator 36 fluidly coupled with the fluid outlet of the second cylinder for receiving the fluid from the second cylinder and providing a reservoir of pressurized fluid (Fig. 2 and ¶ [0058]); and a crankshaft coupled with the first piston and the second piston for rotational motion associated with reciprocating movement of the first piston and the second piston (Fig. 2, shown crankshaft connected to both pistons).
Regarding claims 2 and 3, Scuderi discloses the internal combustion engine according to claim 1, wherein the fluid includes a compressible fluid of air, and wherein the pressure accumulator includes a pressure vessel (¶ [0058], pressure vessel 36 accumulates air).
Regarding claim 4, Scuderi discloses the internal combustion engine according to claim 1, wherein the fluid includes a non-compressible fluid, and wherein the pressure accumulator includes a pressure tank (¶ [0078], the pressure tank 36 may include fuel which is a non-compressible fluid (or at least assumed to be)).
Regarding claim 6, Scuderi discloses the internal combustion engine according to claim 1, wherein the crankshaft is coupled with the first piston via a first crank journal and coupled with the second piston via a second crank journal (Fig. 2, shown).
Regarding claim 12, Scuderi discloses the internal combustion engine according to claim 1, wherein the fluid inlet and fluid outlet of the second cylinder includes a check valve arrangement (Fig. 2, shown with check valve 46 as per ¶ [0080]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scuderi in view of Woodward (US 3,446,192).
Regarding claims 7-8, Scuderi discloses the internal combustion engine according to claim 1, but fails to disclose wherein the crankshaft is coupled with the first piston via a first crank journal and coupled with the second piston via a cam, and further including a return spring associated with the second piston configured to maintain contact between a cam follower associated with the second piston and the cam.
Woodward discloses a two cylinder engine with a combustion cylinder 12 having a first piston connected to a crankshaft via a journal while a second cylinder F is connected to the crankshaft via a cam follower 80 which includes a return spring 52 (Fig. 1, shown). This construction allows for the second piston to have any desired gearing ratios (Col. 3, Lns. 4-17) while also allowing for the known benefits cams impart of space saving. 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the known device of Scuderi with the known improvement of a cam connection from Woodward, wherein produce a compression cylinder with a cam connection is known and produces the result of space saving while also allowing a modifiable rotational amount.
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 9-11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to disclose an engine with the construction of claim 1, particularly that of a pressure accumulator between two cylinders, where the pressure accumulator includes a hydraulic fluid and/or feeds fluid to a rotational drive system for the crankshaft that is separate from the rotational drive system of the first and second cylinders.
Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. 
Applicant argues:
Claim 5 is not indefinite as cylinders could function to transfer hydraulic fluid and that the amendment allows for the “second piston would be capable of drawing a hydraulic fluid into the second cylinder.” 
Applicant argues that their own disclosure states that their “pressure accumulator 126a” is “fluidly coupled with the fluid outlet 120a of the second cylinder,” wherein as per the figures and ¶ [0090] to [0101], fluid from the outlet of the second cylinder can be split to various functions, but also is going to be sent to the first cylinder’s combustion chamber eventually.
Response:
The response is elaborated above in the new rejection. In Summary: the amendment makes it clear that the cylinder could transfer the hydraulic fluid. But the disclosure never discusses this or discloses it in any way; the hydraulic fluid is contained in a separate chamber separated by a membrane and is never transferred from a second cylinder.
Applicant’s own disclosure shows a second cylinder which send its fluid to a pressure accumulator. Within this accumulator the fluid is then either to auxiliary devices for other means and also the first cylinder containing the combustion chamber. The first cylinder intaking the fluid from the accumulator due to its own pressure and the intake motion of the piston. This is exactly the same as Scuderi and therefore Scuderi discloses the claim limitation in the same manner as that of the applicant.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747